                                       I   I      1111


 Case 2:16-cv-02805-MCA-LDW
CM/ECF                               Document
        LIVE - U.S. District Court for            193
                                       the District     Filed
                                                    of New    05/07/19 Page 1 of 3 PageID:
                                                            Jersey                     Page7185
                                                                                            1 of 2


Other Events
2: 16-cv-02805-MCA-LDW
ROOFER'S PENSION FUND, v.
PAPA et al
                                                              2019 MAY -1 A 4: 22
LEAD,RULE16,SCHED0


                                               U.S. District Court

                                     District of New Jersey [LIVE]

Notice of Electronic Filing

The following transaction was entered on 4/25/2019 at 2:32 PM EDT and filed on 4/24/2019
Case Name:           ROOFER'S PENSION FUND, v. PAPA et al
Case Number:         2:l 6-cv-02805-MCA-LDW
Filer:
Document Number: 192

Docket Text:
Transcript of Teleconference held on April 12, 2019, before Magistrate Judge Leda Dunn
Wettre. Transcriber: King Transcription Services (973-237-6080). NOTICE REGARDING
(1) REDACTION OF PERSONAL IDENTIFIERS IN TRANSCRIPTS AND (2) MOTION TO
REDACT AND SEAL: The parties have seven (7) calendar days to file with the Court a
Notice of Intent to Request Redaction of this Transcript to comply with Fed.R.Civ.P.5.2
(a) (personal identifiers). Parties seeking to redact and seal this Transcript, or portions
thereof, pursuant to L.Civ.R. 5.3(g) must e-file a Motion to Redact and Seal utilizing the
event 'Redact and Seal Transcript/Digital Recording'. Redaction Request to
Transcription Agency due, but not filed, by 5/15/2019. Redacted Transcript Deadline set
for 5/28/2019. Release of Transcript Restriction set for 7/23/2019. Oml,)


2:16-cv-02805-MCA-LDW Notice has been electronically mailed to:

ALAN S. NAAR        anaar@greenbaumlaw.com, cdevito@greenbaumlaw.com

BRIAN THOMAS FRAWLEY frawleyb@sullcrom.com, brian-frawley-1057@ecf.pacerpro.com,
s&cmanagingclerk@sullcrom.com

DANIEL S. SOMMERS           dsommers@cohenmilstein.com, efilings@cohenmilstein.com

GARY S. GRAIFMAN           ggraifman@kgglaw.com,jbrody@kgglaw.com, mprovost@kgglaw.com

JANE J. FELTON       jfelton@skoloffwolfe.com, bgold@skoloffwolfe.com, ckeene@skoloffwolfe.com

JONATHAN DAVID LINDENFELD jlindenfeld@pomlaw.com, abarbosa@pomlaw.com,
disaacson@pomlaw.com, egoodman@pomlaw.com



https://ecf.njd.circ3 .dcn/cgi-bin/Dispatch.pl ?4034 77815876569                           4/25/2019
                                      I   I   ill

 Case 2:16-cv-02805-MCA-LDW Document 193 Filed 05/07/19 Page 2 of 3 PageID: 7186
CM/ECF LIVE - U.S. District Court for the District of New Jersey       Page 2 of 2



JONA THAN W. WOLFE           jwolfe@skoloffwolfe.com, ckeene@skoloffwolfe.com

KENNETH ANDREW BRADY               Kenneth.Brady@wilmerhale.com

MARSHALL R. KING          mking@gibsondunn.com, aarias@gibsondunn.com, MAO@gibsondunn.com

MICHAEL B. HIMMEL mhimmel@lowenstein.com, eesposito@lowenstein.com,
ehendrickson@lowenstein.com, jfuria@lowenstein.com, mvazquez@lowenstein.com

MICHAEL THOMAS GRAY LONG                  mlong@lowenstein.com, eesposito@lowenstein.com,
mvazquez@lowenstein.com

PETER GEORGE SAFIRSTEIN             psafirstein@safirsteinmetcalf.com, emetcalf@safirsteinmetcalf.com

PETERS. PEARLMAN           PSP@njlawfirm.com, mdms@njlawfirm.com

2:16-cv-02805-MCA-LDW Notice has been sent by regular U.S. Mail:

GOUT AM UMESH JOIS
GIBSON DUNN & CRUTCHER LLP
200 PARK AVENUE
NEW YORK, NY 10166

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1046708974 (Date=4/25/2019] [FileNumber=12482328-
0] [Oce4e23cfadldfbeb5830290674a4653dc9188dc676385e5b1387a2977e11298c3
17e4d6eb386bl35al 5ccc594d2d2d8270e9ecf3ace8831 b6563222b94db8a0]]




https://ecf.njd.circ3.dcn/cgi-bin/Dispatch.pl?403477815876569                              4/25/?01 Q
                              Case 2:16-cv-02805-MCA-LDW Document 193 Filed 05/07/19 Page 3 of 3 PageID: 7187




            CLERK
UNITED STATES DISTRICT COURT
   NEWARK, NEW JERSEY 07101                                                                                                                                              neopost
        OFFICIAL BUSINESS          .:,:__::; C. G\J\\\~ '(
                            '."' '..
                             '. ,-,,"'
                        ,,1,';)
                                                 c?-S,;,.
                                \~'~1·;:''('\ j1.-
                                                                                                                                                                         04!26;2019
                                                                                                                                                                     [!1-J~•'.mt&t~ $00     sn_
                                                                                                                                                                                    ""F'"-------
                                  .    '   ":-,,;\)



                   ~Li\·,~ I,.,
                                           _, /). wii                                                                                                                    ~~~                                       Z1P 071 C2
                                                                                                                                                                                                                 041L112467




                                                      Gou+arn Urnesh     \'1\ s
                                           G                                              . Lf

                                                                                              ~
                                                                   NI )'~IE                           100                   CE           ~                               31.05/03/l.9
                                                                               RETU~N TO SENDER
                                                                         NOT DElIV~RAB~E AS ADCfESSEC
                                                                               JNAS~~ TO =oP~A;o
                                                               -
                                                                   BC:       07101                                                           *1145-00197-27-31
                                                             \pM         1
                                                                             ii : l ) l   ! a   ; l '.i ii I ;
                                                                             i. l ! 'i: l ! \ t "I~ I { ! l i    1
                                                                                                                  ] < '    \ !    i    I > t      '       ; ~ i:
                                                                                                                  t \ l t; i ! , ft, l t ! ~ 'i 1 ! ; ! 1 f i t:1
                                                                                                                                                                     ' a    t I"
                                                                                                                                                                     ! ~, i ; , .t ~
                                                                                                                                                                                       >
                                                                                                                                                                                       J   1
                                                                                                                                                                                                   t   /: ,1 •
                                                                                                                                                                                               < t, t ~'
                                               ;,4~     -~               ~,;·p-!~p1· ~-                          !~~·1·i,              t ·iq,··                  ~   i·;·:;1·t.                .       p'
